Case 5:20-cv-01091-MRW Document 20 Filed 04/15/21 Page 1 of 2 Page ID #:1509




   1   TRACY L. WILKISON
       Acting United States Attorney
   2   DAVID M. HARRIS
   3   Assistant United States Attorney
       Chief, Civil Division
   4
       CEDINA M. KIM
   5   Assistant United States Attorney
   6
       Senior Litigation Counsel, Civil Division
       JENNIFER LEE TARN, CSBN 240609
   7   Special Assistant United States Attorney
   8         Social Security Administration
             160 Spear Street, Suite 800
   9
             San Francisco, CA 94105
  10         Telephone: (415) 977-8825
             Facsimile: (415) 744-0134
  11
             Email: Jennifer.Tarn@ssa.gov
  12   Attorneys for Defendant
  13
                            UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15                              EASTERN DIVISION
  16
       ANDREW PIETRO CUCCIA,                   )
  17           Plaintiff,                      ) Case No.: 5:20-cv-01091-FMO-MRW
  18                                           )
             vs.                               ) JUDGMENT
  19                                           )
  20   ANDREW SAUL, Commissioner of            )
       Social Security,                        )
  21
                                               )
  22                Defendant.                 )
  23
                                               )
                                               )
  24
  25
  26
  27
  28




                                               -1-
Case 5:20-cv-01091-MRW Document 20 Filed 04/15/21 Page 2 of 2 Page ID #:1510




   1         The Court having approved the parties’ stipulation to remand this case
   2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
   3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
   4   entered for Plaintiff.
   5
   6
       DATED: 
   7                             HONORABLE JUDGE MICHAEL R. WILNER
                                 UNITED STATES MAGISTRATE JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                -2-
